              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                CRIMINAL CASE NO. 1:17-cr-00044-MR


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                   ORDER
                                )
JOSHUA DALE FULLER,             )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s “Motion

Requesting Court to Compel Government to Return Confiscated Property

Not Forfeited” [Doc. 87].

      The Defendant seeks the return of a cellphone that he contends was

subpoenaed as part of the criminal investigation in this case. [Id.]. In

response to the Defendant’s motion, the Government states that the

referenced cellphone is not in the possession of the Federal Government but

rather is in the possession of the Madison County Sheriff’s Office. The

Government further states that it will forward a copy of the Defendant’s

motion to that office and request that the phone be returned as requested by

the Defendant. [Doc. 88].
     Courts have recognized that a motion for return of property is proper

only if the property is in the possession of the United States. See United

States v. Marshall, 338 F.3d 990, 995 (9th Cir. 2003) (“the government

cannot be forced to return property that it never possessed.”); see also

Lowrie v. United States, 824 F.2d 827, 829 (10th Cir. 1987); United States v.

White, 718 F.2d 260, 261 (8th Cir. 1983); United States v. Rodriguez, No.

1:06-cr-00004-MR, 2009 WL 3698408, at *1 (W.D.N.C. Nov. 2, 2009). As

there is no indication in the record that the Defendant’s property is in the

possession of federal authorities, his motion for the return of this property

must be denied. As noted by the Government, however, the Defendant may

seek the return of the cellphone from the Madison County Sheriff’s Office.

     IT IS, THEREFORE, ORDERED that the Defendant’s “Motion

Requesting Court to Compel Government to Return Confiscated Property

Not Forfeited” [Doc. 87] is DENIED.

     IT IS SO ORDERED.

                             Signed: November 6, 2018




                                        2
